DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Jepsen on 03/09/2022.

Claims 1-4, 6-12, 14, 15, 20-23 are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1.	(Amended) A method comprising:
	identifying a mobile device application to be tested;
	accessing usage data indicating previous usage of the mobile device application by multiple users;
	defining a workflow that includes a sequence of operations of the mobile device application, the sequence of operations being determined based on sequences of user inputs indicated by the usage data;
	initiating installation of the application on each of a plurality of remote mobile devices, including mobile devices having different configurations;

	simulating usage of the application with a first combination of application settings by providing input to the application running on the remote mobile devices that simulates user input causing the application to perform the sequence of operations for the workflow;
	[[and]] measuring performance of the remote mobile device while the first combination of application settings is used by the application;
	changing one or more settings of the application on the remote mobile device such that a second combination of application settings is applied for the application; and
	after changing the one or more settings of the application, simulating usage of the application with the second combination of application settings by instructing the remote mobile device to perform a series of operations using the application and measuring performance of the remote mobile device while the second combination of application settings is used by the application;
	based on the performance measurements for the remote mobile devices, determining a combination of settings or range of settings for the application for each of the different configurations of mobile devices; and 
	generating a document that indicates the measured performance of the application across the different mobile device configurations and the determined combination of settings or range of settings for the application for the different configurations of mobile devices.

2. (Previously Presented) The method of claim 1, further comprising testing installation of the application on each of the plurality of remote mobile devices by logging errors 

3. (Original) The method of claim 1, wherein the plurality of remote mobile devices comprises mobile phones from different manufacturers and running different operating system versions.

4. (Original) The method of claim 1, wherein initiating installation comprises remotely initiating installation of the mobile device application on each of a plurality of remote mobile devices of different configurations that are operated by and made accessible by a third-party provider over a communication network.

5.	(Cancelled).

6. (Original) The method of claim 1, wherein simulating usage of the application comprises causing the application to perform operations using documents and data sets served by a server system over a network; 
wherein the method comprises: 
configuring a particular cloud-based virtual server environment to serve the documents and data sets used in the simulated usage of the application; and 
configuring the application installations on the remote mobile devices to communicate with the particular cloud-based virtual server environment.

7. (Original) The method of claim 1, wherein measuring performance of the respective mobile devices during the simulated usage comprises validating results generated by the respective mobile devices with respect to a set of reference results.  



9. (Previously Presented) The method of claim 1, further comprising: 
changing server settings of a server environment in communication with the remote mobile devices to operate the server environment with different combinations of server settings during different periods of simulated usage of the application on the remote mobile devices; and 
measuring performance of the application on the remote mobile devices for each of the different combinations of server settings used during the simulated usage of the application on the remote mobile devices.

10. (Previously Presented) The method of claim 1, wherein changing the one or more settings comprises changing at least one of a size of a data cache the mobile device, a working data amount for tasks of the application on the mobile device, an amount of memory allocated to the application or to a portion of the application on the mobile device, or a level of concurrency of tasks performed on the mobile device.  

11. (Previously Presented) The method of claim 9, wherein changing the server settings comprises changing at least one of a size of a cache for the server environment, a working data amount for tasks performed in the server environment, an amount of memory allocated for the server environment, an amount of processors allocated for the server environment, or a software version of software used in the server environment.  

12. (Previously Presented) The method of claim 1, further comprising determining, based on the performance measures for the different configurations, different limits on settings of the application that are needed for different configurations to achieve one or more performance criteria; 
wherein determining the combination of settings or range of settings for the application for each of the different configurations of mobile devices comprises determining, for each particular mobile device configuration of multiple mobile device configurations, a device profile that specifies one or more limits for settings of the application when used on mobile devices having the particular mobile device configuration.  

13. (Cancelled).  

14. (Previously Presented) The method of claim 1, further comprising determining, based on the measured performance, relative performance measures indicating relationships between performance characteristics of devices of different configurations; and determining performance estimates for devices of configurations that are not tested based on the relative performance measures.

15.	(Amended) A system comprising:
	one or more computers; and
	one or more computer-readable media storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
		identifying a mobile device application to be tested;
	accessing usage data indicating previous usage of the mobile device application by multiple users;
	defining a workflow that includes a sequence of operations of the mobile device application, the sequence of operations being determined based on sequences of user inputs indicated by the usage data;
	initiating installation of the application on each of a plurality of remote mobile devices, including mobile devices having different configurations;
	for each of the remote mobile devices, testing performance of the application using different settings for the application, comprising:
	simulating usage of the application with a first combination of application settings by providing input to the application running on the remote mobile devices that simulates user input causing the application to perform the sequence of operations for the workflow;
	[[and]] measuring performance of the remote mobile device while the first combination of application settings is used by the application;
	changing one or more settings of the application on the remote mobile device such that a second combination of application settings is applied for the application; and
	after changing the one or more settings of the application, simulating usage of the application with the second combination of application settings by instructing the remote mobile device to perform a series of operations using the application and measuring performance of the remote mobile device while the second combination of application settings is used by the application;
	based on the performance measurements for the remote mobile devices, determining a combination of settings or range of settings for the application for each of the different configurations of mobile devices; and 
	generating a document that indicates the measured performance of the application across the different mobile device configurations and the determined combination of settings or range of settings for the application for the different configurations of mobile devices.

16-19. (Cancelled).

20.	(Amended) One or more non-transitory computer-readable media storing instructions that, when executed by one or more processing devices, cause the one or more processing devices to perform operations comprising: 
	identifying a mobile device application to be tested;
accessing usage data indicating previous usage of the mobile device application by multiple users;
	defining a workflow that includes a sequence of operations of the mobile device application, the sequence of operations being determined based on sequences of user inputs indicated by the usage data;
	initiating installation of the application on each of a plurality of remote mobile devices, including mobile devices having different configurations;
	for each of the remote mobile devices, testing performance of the application using different settings for the application, comprising:
	simulating usage of the application with a first combination of application settings by providing input to the application running on the remote mobile devices that simulates user input causing the application to perform the sequence of operations for the workflow;
	[[and]] measuring performance of the remote mobile device while the first combination of application settings is used by the application;
	changing one or more settings of the application on the remote mobile device such that a second combination of application settings is applied for the application; and
	after changing the one or more settings of the application, simulating usage of the application with the second combination of application settings by instructing the remote mobile device to perform a series of operations using the application and measuring performance of the remote mobile device while the second combination of application settings is used by the application; and
	based on the performance measurements for the remote mobile devices, determining a combination of settings or range of settings for the application for each of the different configurations of mobile devices; and 


21. (Previously Presented) The method of claim 1, wherein the different configurations of the remote mobile devices comprise different hardware configurations; and wherein determining the combination of settings or range of settings for the application for each of the different configurations of mobile devices comprises determining a different profile for each of the different hardware configurations, the profiles indicating different sets of settings to be used for the different hardware configurations.  

22. (Previously Presented) The method of claim 1, wherein the different configurations of the remote mobile devices comprise different operating systems or different operating system versions; and wherein determining the combination of settings or range of settings for the application for each of the different configurations of mobile devices comprises determining a different profile for each of the different operating systems or operating system versions, the profiles indicating different sets of settings to be used for the different operating systems or operating system versions. 
 
23. (Previously Presented) The method of claim 1, wherein changing the one or more settings comprises repeatedly changing a setting of the remote mobile devices and simulating usage of the application with the changed setting until reaching a value of the setting that results in an error, a failure, or a predetermined performance limit during simulated usage of the application.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior art were considered but do not teach applicant’s limitation of accessing usage data indicating previous usage of the mobile device application by multiple users; defining a 
 Kuo et al. (US-PGPUB-NO: 2016/0026555 A1) teaches automatically testing and verifying mobile application in different mobile computing devices.
 Vichare et al. (US-PGPUB-NO: 2020/0019393 A1) teaches determining the success of deploying a software bundle to multiple computing devices.
 Singh (US-PGPUB-NO: 2014/0331209 A1) teaches testing an application in different computing devices.
 Schroeder (US-PGPUB-NO: 2012/0198279 A1) teaches testing a device.
 Khan et al. (US-PGPUB-NO: 2015/0242636 A1) teaches performing automatic, large-scale mobile application analysis to determine vulnerabilities.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193